701 So.2d 140 (1997)
Amanda Carol COWEN
v.
David H. STEINER, M.D.
No. 97-C-1234.
Supreme Court of Louisiana.
September 19, 1997.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court dismissing plaintiff's case is reinstated.
CALOGERO, C.J., would grant and docket and have a studied authored opinion; thus dissents from the summary disposition which results in disposition finally of plaintiff's case, in fact a dismissal with prejudice.
KIMBALL, J., would grant and docket.
LEMMON, J., not on panel.